Citation Nr: 0020043	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-04 362	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional 
Office in Fort Harrison, Montana


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for left leg 
disorder and left foot drop, claimed as resulting from 
Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO), which denied entitlement 
under 38 U.S.C.A. § 1151 for a left leg disorder and left 
foot drop.

It appears that the veteran may be raising claims for a left 
hip disorder, sciatic nerve damage and blood clots, although 
it is unclear.  These issues are referred to the RO for any 
appropriate action.  


REMAND

The veteran claims that his left leg disorder and left foot 
drop resulted from an overdose of warfarin, an anticoagulant 
he had been taking for service-connected status post aortic 
valve replacement with congestive heart failure.  The veteran 
alleges that in January 1998, the VA pharmacy dispensed 5 mg 
tablets instead of the usual 2 mg tablet that had been 
prescribed and that such is evidenced by the label on the 
bottle.  The veteran claims that as a result, he overdosed on 
warfarin, which caused him to become dizzy and fall at home, 
resulting in his left leg disorder and left foot drop.  VA 
outpatient records indicate that the veteran was seen at a 
private emergency room following the fall in January 1998.  
The report of that emergency room treatment is essential to 
the veteran's claim but to date he has not cooperated in 
making it available to VA.   

Further, the veteran claims that Dr. Barger, retired Chief of 
Neurology, and Dr. Peifer, current Chief of Neurology, at the 
Salt Lake City VA Medical Center, are both of the opinion 
that a warfarin overdose could have caused the dizziness 
which the veteran has associated with his fall that allegedly 
caused his left leg disorder and left foot drop.  Although 
the RO advised the veteran that he should attempt to obtain 
any such opinions in writing, he will be afforded another 
opportunity to do so.   



Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should request that the 
veteran provide the bottle bearing the 
label showing that he was given 5 mg 
tablets by the VA pharmacy in January 
1998, along with any other relevant VA 
documents such as instructions on taking 
the medication.  

3.  The RO should also request that the 
veteran provide an authorization for 
release of his emergency room medical 
records pertaining to the treatment he 
received for injuries sustained in the 
fall in January 1998.  He is advised that 
the hospital records are essential to his 
claim.  If an authorization is provided, 
the RO should obtain a copy of the 
complete hospital records, to include 
those of any laboratory studies.  The 
veteran is advised that failure to 
provide the requested authorization may 
result in a finding that he has abandoned 
his claim, in accordance with 38 C.F.R. § 
3.158 (1999).  

4.  The RO should ensure that all 
relevant VA medical records are in the 
file, including any created by Dr. Barger 
or Dr. Peifer reflecting the alleged 
opinion favoring the veteran's claim.  If 
the opinion is not reflected in records 
created by Dr. Barger or Dr. Peifer, the 
veteran should be so informed and advised 
to contact Drs. Barger and Peifer and ask 
that they submit in writing any opinions 
they have as to the etiology of the 
veteran's fall.   

5.  The RO should ensure that all VA 
records have been obtained that pertain 
to the dosage of warfarin pills that were 
provided to the veteran prior to his 
accident, along with any instructions 
given to him at that time, including any 
pharmacy records that may have been 
completed when the medication was given 
to the veteran.  The RO should also 
ensure that any relevant laboratory 
reports, including the results of any 
blood tests for prothrombin time or other 
relevant studies, have been associated 
with the claims file.  

6.  Thereafter, the RO should determine 
whether there is evidence supporting a 
well-grounded claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 for a 
left leg disorder and left foot drop, 
claimed as resulting from Department of 
Veterans Affairs (VA) treatment.  If the 
RO finds the claim to be well-grounded, 
the RO should assist the veteran in 
developing facts pertinent to his claim 
in accordance with the duty to assist 
under 38 U.S.C.A. § 5107(a).  (However, 
in order to actually grant Section 1151 
benefits it is essential that the 
emergency room records be obtained and 
considered as those records could 
possibly show that the veteran's fall was 
attributed to something completely 
unrelated to dizziness or 
anticoagulation.)  If the claim is found 
to be well grounded, and the emergency 
room records support the veteran's 
contentions, the RO should obtain an 
opinion from an appropriate physician to 
whom the claims folder and any other 
evidence has been made available, as to 
the likely cause of the veteran's fall.  
The RO should provide the physician with 
specific questions to ensure an adequate 
response for deciding the claim under the 
applicable legal criteria.  

7.  The RO should thereafter readjudicate 
the claim in light of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given opportunity to respond before the 
case is returned to the Board.  Any items 
received in evidence, including any pill 
receptacles, must be attached to the 
record so they will not be lost and then 
forwarded to the Board with the claims 
folder.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

